--------------------------------------------------------------------------------

EXCHANGE AND VOTING TRUST AGREEMENT

MEMORANDUM OF AGREEMENT made as of the 29TH day of September, 2006

BETWEEN :

FC FINANCIAL SERVICES INC., a corporation existing under the laws of the State
of Nevada,

 

 

 

(hereinafter referred to as the “Parent”)

 

 

AND :

1260491 ALBERTA INC., a corporation existing under the laws of Alberta,

 

 

 

(hereinafter referred to as the “Exchangeco”)

 

 

AND:

EQUITY TRANSFER & TRUST COMPANY, a corporation existing under the laws of
Canada,

 

 

 

(hereinafter referred to as the “Voting Trustee”)

 

 

AND:

SASS PERESS of the District of Montreal,

 

 

 

(hereinafter referred to as “Peress”)

 

 

AND:

JOEL COHEN, of the District of Montreal,

 

 

 

(hereinafter referred to as “Cohen”)

 

 

AND:

ARLENE ADES, of the District of Montreal

 

 

 

(hereinafter referred to as “Ades”)

 

 

AND:

THE SASS PERESS FAMILY TRUST, a trust established under the laws of the Province
of Quebec

 

 

 

(hereinafter referred to as “Trust I”)

 

 

AND:

THE PERESS FAMILY TRUST, a trust established under the laws of the Province of
Quebec

 

 

 

(hereinafter referred to as “Trust II”)


--------------------------------------------------------------------------------

- 2 -

AND:

EASTERN LIQUIDITY PARTNERS LTD., a corporation existing under the laws of Canada

 

 

 

(hereinafter referred to as “Eastern Liquidity”)

 

 

(Peress, Cohen, Ades. Trust I, Trust II and Eastern Liquidity being collectively
referred to as the “ICP Shareholders”)

 

 

AND:

TARAS CHEBOUNTCHAK,

 

 

 

(hereinafter referred to as “Chebountchak”)

 

 

AND:

ORIT STOLYAR,

 

 

 

(hereinafter referred to as “Stolyar”)

 

 

(Chebountchak and Stolyar being collectively referred to as the “Depositing
Shareholders”)

WHEREAS pursuant to a share purchase agreement (the “Share Purchase Agreement”)
dated as of September 28, 2006, between the Parent, Exchangeco, the ICP
Shareholders and the Depositing Shareholders, Exchangeco is to issue
exchangeable shares (the “Exchangeable Shares”) to certain holders of Class A
shares of ICP Solar Technologies Inc. (the “Corporation”);

WHEREAS the ICP Shareholders were, prior to the execution of the Share Purchase
Agreement, the owners of all of the issued and outstanding Class A shares of the
Corporation;

WHEREAS pursuant to the Share Purchase Agreement, the Parent and Exchangeco have
agreed to execute a voting and exchange trust agreement substantially in the
form of this Agreement;

AND WHEREAS the Share Purchase Agreement provides, inter alia, that certain
shareholders of the Parent shall deposit with the Voting Trustee 20,000,000
Parent Common Shares held by the Depositing Shareholders (such shares and any
other shares in respect of which share certificates are deposited with the
Voting Trustee pursuant to the provisions of this Agreement being collectively
hereafter referred to as the “Deposited Shares”);

--------------------------------------------------------------------------------

- 3 -

NOW THEREFORE in consideration of the respective covenants and agreement
provided in this Agreement and for other valuable consideration (the receipt and
sufficiency of which are acknowledged), the parties agree as follows.

ARTICLE 1 - DEFINITIONS AND INTERPRETATION

1.1

Definitions

In this Agreement, the following terms shall have the following meanings:

“Affiliate” of any person means any other person directly or indirectly
controlled by, or under common control of, that person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control of”), as applied to any person, means
the possession by another person, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that first mentioned
person, whether through the ownership of voting securities, by contract or
otherwise;

“Agreement” means this Voting and Exchange Trust Agreement and any amendments,
supplements or addendums hereto;

“Authorized Person” has the meaning ascribed thereto in section 5.15;

“Automatic Exchange Rights” means the benefit of the obligation of the Parent to
effect the automatic exchange of Parent Common Shares for Exchangeable Shares
pursuant to section 5.13;

“Board of Directors” means the Board of Directors of Exchangeco;

“Business Day” means any day on which commercial banks are open for business in
New York, New York, and Montreal, Quebec, other than a Saturday, a Sunday or a
day observed as a holiday in Montreal, Quebec under the laws of the province of
Quebec or the federal laws of Canada or in New York, New York under the laws of
the State of New York or the federal laws of the United States of America;

“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian Dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying (a) the Foreign Currency Amount by (b)
the noon spot exchange rate on such date for such foreign currency expressed in
Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date be deemed by the
Board of Directors to be appropriate for such purpose;

--------------------------------------------------------------------------------

- 4 -

“Current Market Value” shall have the meaning attributed to such term in the
Exchangeable Share Provisions;

“Deposited Shares” has the meaning attributed thereto in the preamble hereof;

“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions attached to the Exchangeable Shares in its Articles of Incorporation;

“Exchangeable Shares” means the non-voting exchangeable shares in the capital of
Exchangeco;

“Insolvency Event” means the institution by Exchangeco of any proceeding to be
adjudicated a bankrupt or insolvent or to be wound up, or the consent of
Exchangeco to the institution of bankruptcy, insolvency or winding-up
proceedings against it, or the filing of a petition, answer or consent seeking
dissolution or winding-up under any bankruptcy, insolvency or analogous laws,
including without limitation the Companies Creditor’s Arrangement Act (Canada)
and the Bankruptcy and Insolvency Act (Canada), and the failure by Exchangeco to
contest in good faith any such proceedings commenced in respect of Exchangeco
within 30 days of becoming aware thereof, or the consent by Exchangeco to the
filing of any such petition or to the appointment of a receiver, or the making
by Exchangeco of a general assignment for the benefit of creditors, or the
admission in writing by Exchangeco of its inability to pay its debts generally
as they become due;

“Insolvency Exchange Right” has the meaning ascribed thereto in Section 5.1;

“Liquidation Call Right” has the meaning ascribed thereto in the Exchangeable
Share Provisions;

“Notice Event” has the meaning ascribed thereto in section 8.17;

“Officer’s Certificate” means, with respect to the Parent or Exchangeco, as the
case may be, a certificate signed by any officer of the Parent or Exchangeco, as
the case may be;

“Parent Affiliates” means Affiliates of the Parent;

“Parent Common Share” means the share of common stock, par value U.S. $0.00001,
in the capital stock of the Parent;

“Parent Consent” has the meaning ascribed thereto in section 4.2;

“Parent Meeting” has the meaning ascribed thereto in section 4.2;

--------------------------------------------------------------------------------

- 5 -

“Parent Successor” has the meaning ascribed thereto in section 12.1(a);

   

“Person” includes any individual, partnership, corporation, company,
unincorporated syndicate or organization, trust, trustee, executor,
administrator and other legal representative;

   

“Redemption Call Right” has the meaning ascribed thereto in the Exchangeable
Share Provisions;

   

“Retracted Shares” has the meaning ascribed thereto in section 5.7;

   

“Retraction Call Right” has the meaning ascribed thereto in the Exchangeable
Share Provisions;

   

“Share Purchase Agreement” has the meaning attributed thereto in the preamble
hereof;

   

“Support Agreement” means that certain Exchangeable Support Agreement made as of
even date herewith between Exchangeco, the Voting Trust Beneficiaries, the
Parent and the Voting Trustee;

   

“Trust Estate” means the Deposited Shares, any other securities, the Exchange
Right, the Automatic Exchange Rights and any money or other property which may
be held by the Voting Trustee from time to time pursuant to this Agreement;

   

“Voting Trust” means the trust created by this Agreement;

   

“Voting Trust Beneficiaries” means the registered holders from time to time of
Exchangeable Shares, other than the Parent and its Affiliates, and “Voting Trust
Beneficiary” means one of the Voting Trust Beneficiaries;

   

“Voting Trust Beneficiary Votes” has the meaning ascribed thereto in section
4.2;

   

“Voting Trustee” means Equity Transfer & Trust Company and, subject to the
provisions of ARTICLE 11, includes any successor trustee; and

   

“Voting Rights” means the voting rights attached to the Deposited Shares.

    1.2

Interpretation Not Affected by Headings, etc.

   

The division of this Agreement into Articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “section” followed by a number
and/or a letter refer to the specified Article or section of this agreement. The
terms “this trust


--------------------------------------------------------------------------------

- 6 -

agreement”, “hereof”, “herein” and “hereunder” and similar expressions refer to
this Agreement and not to any particular Article, section or other portion
hereof and include any agreement or instrument supplementary or ancillary
hereto.

 



1.3

Number, Gender, etc.

 



Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.

 



1.4

Date for any Action

 



If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.

ARTICLE 2 – PURPOSE OF AGREEMENT

2.1

Establishment of Voting Trust

   

The purpose of this Agreement is to create the Voting Trust for the benefit of
the Voting Trust Beneficiaries, as herein provided. The Voting Trustee will hold
the Deposited Shares to enable the Voting Trustee to exercise the Voting Rights,
hold the Insolvency Exchange Right and Automatic Exchange Rights and enable the
Voting Trustee to exercise such rights, in each case as trustee for and on
behalf of the Voting Trust Beneficiaries as provided in this Agreement.

ARTICLE 3 – DEPOSIT OF TRUST SHARES

3.1

Deposit of Share Certificates

   

The Depositing Shareholders have deposited or shall deposit concurrently
herewith with the Voting Trustee certificates registered to them representing
the Deposited Shares. All certificates representing Deposited Shares (“Deposited
Share Certificates”) shall be registered in the name of the Voting Trustee, and
this Agreement shall be the equivalent of voting trust certificates for the
Depositing Shareholders and shall evidence their beneficial title to their
respective Deposited Shares.

   

The Voting Trustee shall issue a receipt for the Deposited Shares and shall
issue its receipt for any additional shares deposited by the Depositing
Shareholders. Any consolidations, sub-divisions or stock dividends affecting or
accruing to the Deposited Shares shall be governed by the provisions of this
Agreement, and certificates representing the appropriate number of shares shall
be deposited by the Depositing Shareholders with the Voting Trustee.


--------------------------------------------------------------------------------

- 7 -

The Voting Trustee shall retain possession of the Deposited Share Certificates
and documentation on behalf of the Depositing Shareholders.

 



Neither the Depositing Shareholders, nor the Voting Trustee nor the ICP
Shareholders shall be entitled to receive any dividend payments in respect of
the Deposited Shares. The Depositing Shareholders hereby waive any rights to
receive any dividends in respect of the Deposited Shares.

 



The Depositing Shareholder shall not, during the term of the present Agreement,
sell, transfer, assign, pledge, hypothecate or otherwise encumber any of the
Deposited Shares to, or in favour of, a third party.

 



3.2

Legended Share Certificates

 



Exchangeco will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Voting Trust Beneficiaries of their right to
instruct the Voting Trustee with respect to the exercise of the Voting Rights in
respect of the Exchangeable Shares of the Voting Trust Beneficiaries.

ARTICLE 4– EXERCISE OF VOTING RIGHTS

4.1

Voting Rights

   

The Voting Trustee, as the holder of record of the Deposited Shares, shall be
entitled to all of the Voting Rights, including the right to vote in person or
by proxy the Deposited Shares on any matters, questions, proposals or
propositions whatsoever that may properly come before the Voting Trust
Beneficiaries of the Parent at a Parent Meeting or in connection with a Parent
Consent. The Voting Rights shall be and remain vested in and exercised by the
Voting Trustee. Subject to section 8.15:


  (a)

the Voting Trustee shall exercise the Voting Rights only on the basis of
instructions received pursuant to this ARTICLE 4 from Voting Trust Beneficiaries
entitled to instruct the Voting Trustee as to the voting thereof at the time at
which the Parent Meeting is held; and

        (b)

to the extent that no instructions are received from a Voting Trust Beneficiary
with respect to the Voting Rights to which such Voting Trust Beneficiary is
entitled, the Voting Trustee shall not exercise or permit the exercise of such
Voting Rights.


--------------------------------------------------------------------------------

- 8 -

4.2

Number of Votes

   

With respect to all meetings of shareholders of the Parent at which holders of
Parent Common Shares are entitled to vote (each, a “Parent Meeting”) and with
respect to all written consents sought by the Parent from its Voting Trust
Beneficiaries (each, a “Parent Consent”), each Voting Trust Beneficiary shall be
entitled to instruct the Voting Trustee to cast and exercise one of the votes
comprised in the Voting Rights for each Exchangeable Share owned of record by
such Voting Trust Beneficiary on the record date established by the Parent or by
applicable law for such Parent Meeting or Parent Consent, as the case may be
(the “Voting Trust Beneficiary Votes”), in respect of each matter, question,
proposal or proposition to be voted on at such Parent Meeting or in connection
with such Parent Consent.

    4.3

Safekeeping of Certificates

   

The certificates representing the Deposited Shares shall at all times be held in
safekeeping by the Voting Trustee or its agent.

    4.4

Mailings to Voting Trust Beneficiaries of Exchangeable Shares

   

With respect to each Parent Meeting and Parent Consent, the Parent will mail or
cause to be mailed (or otherwise communicate in the same manner as the Parent
utilizes in communications to holders of Parent Common Shares) to each of the
Voting Trust Beneficiaries named in the List (as defined below) on the same day
as the initial mailing or notice (or other communication) with respect thereto
is commenced by the Parent to its stockholders:


  (a)

a copy of such notice, together with any proxy or information statement and
related materials to be provided to stockholders of the Parent;

          (b)

a statement that such Voting Trust Beneficiary is entitled to instruct the
Voting Trustee as to the exercise of the Voting Trust Beneficiary Votes with
respect to such Parent Meeting or Parent Consent, as the case may be, or
pursuant to Section 4.9, to attend such Parent Meeting and to exercise
personally the Voting Trust Beneficiary Votes thereat as the proxy of the Voting
Trustee;

          (c)

a statement as to the manner in which such instructions may be given to the
Voting Trustee, including an express indication that instructions may be given
to the Voting Trustee to give:

          (i)

a proxy to such Voting Trust Beneficiary or his designee to exercise personally
the Voting Trust Beneficiary Votes; or


--------------------------------------------------------------------------------

- 9 -

  (ii)

a proxy to a designated agent or other representative of the management of the
Parent to exercise such Voting Trust Beneficiary Votes;


  (d)

a statement that if no such instructions are received from the Voting Trust
Beneficiary, the Voting Trust Beneficiary Votes to which such Voting Trust
Beneficiary is entitled will not be exercised;

        (e)

a form of direction whereby the Voting Trust Beneficiary may so direct and
instruct the Voting Trustee as contemplated herein; and

        (f)

a statement of: (i) the time and date by which such instructions must be
received by the Voting Trustee in order to be binding upon it, which in the case
of a Parent Meeting shall not be earlier than the close of business on the
second Business Day prior to such meeting; and (ii) the method for revoking or
amending such instructions.


For the purpose of determining Voting Trust Beneficiary Votes to which a Voting
Trust Beneficiary is entitled in respect of any Parent Meeting or Parent
Consent, the number of Exchangeable Shares owned of record by the Voting Trust
Beneficiary shall be determined at the close of business on the record date
established by the Parent or by applicable law for purposes of determining
stockholders entitled to vote at such Parent Meeting or to give written consent
in connection with such Parent Consent.

 



4.5

Copies of Stockholder Information

 



The Parent will deliver to the Voting Trust Beneficiaries copies of all proxy
materials (including notices of Parent Meetings), information statements,
reports (including without limitation all interim and annual financial
statements) and other written communications that are to be distributed from
time to time to holders of Parent Common Shares.

 



4.6

Other Materials

 



Immediately after receipt by the Parent of any material sent or given generally
to the holders of Parent Common Shares by or on behalf of a third party,
including, without limitation, dissident proxy and information circulars (and
related information and material) and tender and exchange offer circulars (and
related information and material), the Parent shall use its best efforts to
obtain and deliver copies thereof to each Voting Trust Beneficiary as soon as
possible thereafter.


--------------------------------------------------------------------------------

- 10 -

4.7 List of Persons Entitled to Vote    

Exchangeco shall (a) prior to each annual, general and special Parent Meeting or
the seeking of any Parent Consent and (b) forthwith upon each request made at
any time by the Voting Trustee or the Parent in writing, prepare or cause to be
prepared a list (a “List”) of the names and addresses of the Voting Trust
Beneficiaries arranged in alphabetical order and showing the number of
Exchangeable Shares held of record by each such Voting Trust Beneficiary, in
each case at the close of business on the date specified by the Voting Trustee
or the Parent in such request or, in the case of a List prepared in connection
with a Parent Meeting or a Parent Consent, at the close of business on the
record date established by the Parent or pursuant to applicable law for
determining the holders of Parent Common Shares entitled to receive notice of
and/or to vote at such Parent Meeting or to give consent in connection with such
Parent Consent. Each such List shall be delivered to the Voting Trustee or the
Parent promptly after receipt by Exchangeco of such request or the record date
for such meeting or seeking of consent, as the case may be, and in any event
within sufficient time as to enable the Parent to perform its obligations under
this Agreement. The Parent agrees to give Exchangeco written notice (with a copy
to the Voting Trustee) of the calling of any Parent Meeting or the seeking of
any Parent Consent, together with the record dates therefore, sufficiently prior
to the date of the calling of such meeting or seeking of such consent so as to
enable Exchangeco to perform its obligations under this Section 4.7.

 



4.8

Entitlement to Direct Votes

 



Any Voting Trust Beneficiary named in a List prepared in connection with any
Parent Meeting or Parent Consent will be entitled (a) to instruct the Voting
Trustee in the manner described in Section 4.4 with respect to the exercise of
the Voting Trust Beneficiary Votes to which such Voting Trust Beneficiary is
entitled or (b) to attend such meeting and personally exercise thereat, as the
proxy of the Voting Trustee, the Voting Trust Beneficiary Votes to which such
Voting Trust Beneficiary is entitled.

    4.9 Voting by Voting Trustee, and Attendance of Voting Trustee
Representative at Meeting


  (a)

In connection with each Parent Meeting and Parent Consent, the Voting Trustee
shall exercise, either in person or by proxy, in accordance with the
instructions received from a Voting Trust Beneficiary pursuant to Section 4.4,
the Voting Trust Beneficiary Votes as to which such Voting Trust Beneficiary is
entitled to direct the vote (or any lesser number thereof as may be set forth in
the instructions); provided, however, that


--------------------------------------------------------------------------------

- 11 -

 

such written instructions are received by the Voting Trustee from the Voting
Trust Beneficiary prior to the time and date fixed by the Voting Trustee for
receipt of such instructions in the notice given by the Parent to the Voting
Trust Beneficiary pursuant to Section 4.4;

        (b)

The Voting Trustee shall cause a representative who is empowered by it to sign
and deliver, on behalf of the Voting Trustee, proxies for Voting Rights to
attend each Parent Meeting. Upon submission by a Voting Trust Beneficiary (or
its designee) of identification satisfactory to the Voting Trustee’s
representative, and at the Voting Trust Beneficiary’s request, such
representative shall sign and deliver to such Voting Trust Beneficiary (or its
designee) a proxy to exercise personally the Voting Trust Beneficiary Votes as
to which such Voting Trust Beneficiary is otherwise entitled hereunder to direct
the vote, if such Voting Trust Beneficiary either (i) has not previously given
the Voting Trustee instructions pursuant to Section 4.5 in respect of such
meeting or (ii) submits to such representative written revocation of any such
previous instructions. At such meeting, the Voting Trust Beneficiary exercising
such Voting Trust Beneficiary Votes shall have the same rights as the Voting
Trustee to speak at the meeting in favour of any matter, question, proposal or
proposition, to vote by way of ballot at the meeting in respect of any matter,
question, proposal or proposition, and to vote at such meeting by way of a show
of hands in respect of any matter question or proposition.


4.10 Distribution of Written Materials  



Any written materials to be distributed by the Parent to the Voting Trust
Beneficiaries pursuant to this Agreement shall be delivered or sent by mail (or
otherwise communicated in the same manner as the Parent utilizes in
communications to holders of Parent Common Shares) to each Voting Trust
Beneficiary at its address as shown on the books of Exchangeco. Exchangeco shall
provide or cause to be provided to the Parent for this purpose, on a timely
basis, and without charge or other expense a current List of the Voting Trust
Beneficiaries.

 



4.11

Termination of Voting Rights

 



All of the rights of a Voting Trust Beneficiary with respect to the Voting Trust
Beneficiary Votes exercisable in respect of the Exchangeable Shares held by such
Voting Trust Beneficiary, including the right to instruct the Voting Trustee as
to the voting of or to vote personally, such Voting Trust Beneficiary Votes,
shall be deemed to be surrendered by the Voting Trust Beneficiary and such
Voting Trust Beneficiary Votes and the Voting Rights represented thereby shall
cease


--------------------------------------------------------------------------------

- 12 -

immediately upon the delivery by such holder to the Voting Trustee of the
certificates representing such Exchangeable Shares in connection with the
exercise by the Voting Trust Beneficiary of the Exchange Right or the occurrence
of the automatic exchange of Exchangeable Shares for Parent Common Shares, as
specified in ARTICLE 5 (unless, in either case, the Parent shall not have
delivered the requisite Parent Common Shares issuable in exchange therefore to
the Voting Trustee for delivery to the Voting Trust Beneficiaries), or upon the
redemption of Exchangeable Shares pursuant to sections III 5 or III 6 of the
Exchangeable Share Provisions, or upon the effective date of the liquidation,
dissolution or winding-up of Exchangeco pursuant to section III 2 of the
Exchangeable Share Provisions.

ARTICLE 5 – INSOLVENCY EXCHANGE RIGHT AND AUTOMATIC EXCHANGE

5.1

Grant and Ownership of the Insolvency Exchange Right

     

The Parent hereby grants to the Voting Trustee as trustee for and on behalf of,
and for the use and benefit of, the Voting Trust Beneficiaries the right (the
“Insolvency Exchange Right”), upon the occurrence and during the continuance of
an Insolvency Event, to require the Parent to purchase from each or any Voting
Trust Beneficiary all or any part of the Exchangeable Shares held by the Voting
Trust Beneficiary and the Automatic Exchange Rights, all in accordance with the
provisions of this Agreement. The Parent hereby acknowledges receipt from the
Voting Trustee as trustee for and on behalf of the Voting Trust Beneficiaries of
valuable consideration (and the adequacy thereof) for the grant of the
Insolvency Exchange Right and the Automatic Exchange Rights by the Parent to the
Voting Trustee. During the term of the Voting Trust and subject to the terms and
conditions of this Agreement, the Voting Trustee shall possess and be vested
with full legal ownership of the Insolvency Exchange Right and the Automatic
Exchange Rights and shall be entitled to exercise all of the rights and powers
of an owner with respect to the Insolvency Exchange Right and the Automatic
Exchange Rights, provided that the Voting Trustee shall:

      (a)

hold the Insolvency Exchange Right and the Automatic Exchange Rights and the
legal title thereto as trustee solely for the use and benefit of the Voting
Trust Beneficiaries in accordance with the provisions of this Agreement; and

      (b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Insolvency Exchange Right or the
Automatic Exchange Rights, and the Voting Trustee shall not exercise any such
rights for any purpose other than the purposes for


--------------------------------------------------------------------------------

- 13 -

which the Voting Trust is created pursuant to this Agreement and shall not
assign or transfer such rights except to a successor trustee hereunder.

5.2

Legended Share Certificates

     

Exchangeco will cause each certificate representing Exchangeable Shares to bear
appropriate legends notifying the Voting Trust Beneficiaries of:

      (a)

their right to instruct the Voting Trustee with respect to the exercise of the
Exchange right in respect of the Exchangeable Shares held by a Voting Trust
Beneficiary; and

      (b)

the Automatic Exchange Rights.


5.3

General Exercise of Insolvency Exchange Right

   

The Insolvency Exchange Right and the Automatic Exchange Rights shall be and
remain vested in and exercisable by the Voting Trustee. Subject to section 8.15,
the Voting Trustee shall exercise the Insolvency Exchange Right only on the
basis of instructions received pursuant to this ARTICLE 5 from Voting Trust
Beneficiaries entitled to instruct the Voting Trustee as to the exercise
thereof. To the extent that no instructions are received from a Voting Trust
Beneficiary with respect to the Insolvency Exchange Right, the Voting Trustee
shall not exercise or permit the exercise of the Insolvency Exchange Right.

    5.4

Purchase Price.

   

The purchase price payable by the Parent for each Exchangeable Share to be
purchased by the Parent under the Insolvency Exchange Right shall be an amount
per share equal to (a) the Current Market Price of a Parent Common Share on the
last Business Day prior to the day of closing of the purchase and sale of such
Exchangeable Share under the Insolvency Exchange Right, which shall be satisfied
in full by the Parent causing to be sent to such holder one Parent Common Share,
plus (b) to the extent not paid by Exchangeco, an additional amount equivalent
to the full amount of all declared and unpaid dividends on each such
Exchangeable Share held by such holder on any dividend record date which
occurred prior to the closing of the purchase and sale. In connection with each
exercise of the Insolvency Exchange Right, the Parent will provide to the Voting
Trustee, as trustee for and on behalf of the Voting Trust Beneficiaries, an
Officer’s Certificate setting forth the calculation of the purchase price for
each Exchangeable Share. The purchase price for each such Exchangeable Share to
purchased may be satisfied only by the Parent issuing and delivering or causing
to be delivered to the Voting Trustee, on behalf of the relevant Voting Trust
Beneficiary, one Parent Common Share and on the


--------------------------------------------------------------------------------

- 14 -

applicable payment date a cheque for the balance, if any, of the purchase price
without interest (but less any amounts withheld pursuant to section 5.14.

5.5

Exercise Instructions

   

Subject to the terms and conditions herein set forth, a Voting Trust Beneficiary
shall be entitled, upon the occurrence and during the continuance of any
Insolvency Event, to instruct the Voting Trustee to exercise the Insolvency
Exchange Right with respect to all or any part of the Exchangeable Shares
registered in the name of such Voting Trust Beneficiary on the books of
Exchangeco. To cause the exercise of the Insolvency Exchange Right by the Voting
Trustee, the Voting Trust Beneficiary shall deliver to the Voting Trustee, in
person or by certified or registered mail, at its principal corporate trust
office in Toronto, Ontario or at such other places in Canada as the Voting
Trustee may from time to time designate by written notice to the Voting Trust
Beneficiaries, the certificates representing the Exchangeable Shares which such
Voting Trust Beneficiary desires the Parent to purchase, duly endorsed in blank
for transfer, and accompanied by such other documents and instruments as may be
required to effect a transfer of Exchangeable Shares under the Business
Corporations Act (Alberta) and the by-laws of Exchangeco and such additional
documents and instrument as the Voting Trustee may reasonably require together
with (a) a duly completed form of notice of exercise of the Insolvency Exchange
Right, contained on the reverse of or attached to the Exchangeable Share
certificates, stating (i) that the Voting Trust Beneficiary thereby instructs
the Voting Trustee to exercise the Insolvency Exchange Right so as to require
the Parent to purchase from the Voting Trust Beneficiary the number of
Exchangeable Shares specified therein, (ii) that such Voting Trust Beneficiary
has good title to, and owns all, such Exchangeable Shares to be acquired by the
Parent free and clear of all liens, claims and encumbrances, (iii) the names in
which the certificates representing Parent Common Shares issuable in connection
with the exercise of the Insolvency Exchange Right are to be issued and (iv) the
names and addresses of the persons to whom such new certificates should be
delivered and (b) payment (or evidence satisfactory to the Voting Trustee,
Exchangeco and the Parent of payment) of the taxes (if any) payable as
contemplated by section 5.8 of this Agreement. If only a part of the
Exchangeable Shares represented by any certificate or certificates delivered to
the Voting Trustee are to be purchased by the Parent under the Insolvency
Exchange Right, a new certificate for the balance of such Exchangeable Shares
shall be issued to the holder at the expense of Exchangeco.

    5.6

Delivery of Parent Common Shares; Effect of Exercise


--------------------------------------------------------------------------------

- 15 -

Promptly after receipt of the certificates representing the Exchangeable Shares
which the Voting Trust Beneficiary desires the Parent to purchase under the
Insolvency Exchange Right, together with such documents and instruments of
transfer and a duly completed form of notice of exercise of the Insolvency
Exchange Right (and payment of taxes, if any, payable as contemplated by section
5.8 or evidence thereof), duly endorsed for transfer to the Parent, the Voting
Trustee shall notify the Parent and Exchangeco of its receipt of the same, which
notice to the Parent and Exchangeco shall constitute exercise of the Insolvency
Exchange Right by the Voting Trustee on behalf of the holder of such
Exchangeable Shares, and the Parent shall promptly thereafter deliver or cause
to be delivered to the Voting Trustee, for delivery to the Voting Trust
Beneficiary of such Exchangeable Shares (or to such other persons, if any,
properly designated by such Voting Trust Beneficiary) the number of Parent
Common Shares issuable in connection with the exercise of the Insolvency
Exchange Right, and on the applicable payment date cheques for the balance, if
any, of the total purchase price therefore without interest (but less any
amounts withheld pursuant to section 5.14); provided, however, that no such
delivery shall be made unless and until the Voting Trust Beneficiary requesting
the same shall have paid (or provided evidence satisfactory to the Voting
Trustee, Exchangeco and the Parent of the payment of) the taxes (if any) payable
as contemplated by section 5.8 of this Agreement. Immediately upon the giving of
notice by the Voting Trustee to the Parent and Exchangeco of the exercise of the
Insolvency Exchange Right as provided in this section 5.6, the closing of the
transaction of purchase and sale contemplated by the Insolvency Exchange Right
shall be deemed to have occurred and the holder of such Exchangeable Shares
shall be deemed to have transferred to the Parent all of such holder’s right,
title and interest in and to such Exchangeable Shares and the related interest
in the Trust Estate and shall cease to be a holder of such Exchangeable Shares
and shall not be entitled to exercise any of the rights of a holder in respect
thereof, other than the right to receive the purchase price therefore, unless
the purchase price is not delivered by the Parent to the Voting Trustee within
five (5) Business Days of the date of the giving of such notice by the Voting
Trustee, in which case the rights of the Voting Trust Beneficiary shall remain
unaffected until the purchase price is so delivered by the Parent. Upon delivery
by the Parent to the Voting Trustee of such purchase price, the Voting Trustee
shall deliver such purchase price to such Voting Trust Beneficiary (or to such
other person, if any, properly designated by such Voting Trust Beneficiary).
Concurrently with such Voting Trust Beneficiary ceasing to be a holder of
Exchangeable Shares, the Voting Trust Beneficiary shall be considered and deemed
for all purposes to be the holder of the Parent Common Shares delivered to it
pursuant to the Insolvency Exchange Right.

5.7

Exercise of Insolvency Exchange Right Subsequent to Retraction


--------------------------------------------------------------------------------

- 16 -

In the event that a Voting Trust Beneficiary has exercised its right under
section III 5 of the Exchangeable Share Provisions to require Exchangeco to
redeem any or all of the Exchangeable Shares held by the Voting Trust
Beneficiary (the “Retracted Shares”) and is notified by Exchangeco pursuant to
paragraph III 5(g) of the Exchangeable Share Provisions that Exchangeco will not
be permitted as a result of solvency requirements of applicable law to redeem
all such Retracted Shares, and provided that Parent shall not have exercised a
Retraction Call Right with respect to the Retracted Shares and that the Voting
Trust Beneficiary has not revoked a retraction request delivered by the Voting
Trust Beneficiary to Exchangeco pursuant to paragraph III 5(d) of the
Exchangeable Share Provisions, the Retraction Request will constitute and will
be deemed to constitute notice from the Voting Trust Beneficiary to the Voting
Trustee instructing the Voting Trustee to exercise the Insolvency Exchange Right
with respect to those Retracted Shares that Exchangeco is unable to redeem. In
any such event, Exchangeco hereby agrees with the Voting Trustee and in favour
of the Voting Trust Beneficiary promptly to forward or cause to be forwarded to
the Voting Trustee all relevant materials delivered by the Voting Trust
Beneficiary to Exchangeco or to the transfer agent of the Exchangeable Shares
(including without limitation, a copy of the retraction request delivered
pursuant to section III 5 of the Exchangeable Share Provisions) in connection
with such proposed redemption of the Retracted Shares and the Voting Trustee
will thereupon exercise the Insolvency Exchange Right with respect to the
Retracted Shares that Exchangeco is not permitted to redeem and will require the
Parent to purchase such shares in accordance with the provisions of this ARTICLE
5.

5.8

Stamp or Other Transfer Taxes

   

Upon any sale of Exchangeable Shares to the Parent pursuant to the Insolvency
Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing Parent Common Shares to be delivered in connection
with the payment of the total purchase price therefore shall be issued in the
name of the Voting Trust Beneficiary of the Exchangeable Shares so sold or in
such names as such Voting Trust Beneficiary may otherwise direct in writing
without charge to the holder of the Exchangeable Shares so sold; provided,
however, that such Voting Trust Beneficiary (a) shall pay (and none of the
Parent, Exchangeco or the Voting Trustee shall be required to pay) any
documentary, stamp, transfer or other taxes that may be payable in respect of
any transfer involved in the issuance or delivery of such shares to a person
other than such Voting Trust Beneficiary or (b) shall have evidenced to the
satisfaction of the Voting Trustee, the Parent and Exchangeco that such taxes,
if any, have been paid.


--------------------------------------------------------------------------------

- 17 -

5.9 Notice of Insolvency Event    

As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Exchangeco and the Parent shall give written notice thereof to
the Voting Trustee. As soon as practicable following the receipt of notice from
Exchangeco and the Parent of the occurrence of an Insolvency Event, or upon the
Voting Trustee becoming aware of an Insolvency Event, the Voting Trustee will
mail to each Voting Trust Beneficiary, at the expense of the Parent, a notice of
such Insolvency Event, which notice shall contain a brief statement of the
rights of the Voting Trust Beneficiaries with respect to the Insolvency Exchange
Right, as provided for in ARTICLE 5 of this Agreement.

 



5.10

Qualification of Parent Common Shares

 



The Parent represents and warrants that it has taken all actions and done all
things as are necessary under any United States or Canadian federal, provincial
or state law or regulation or pursuant to the rules and regulations of any
regulatory authority or the fulfillment of any other legal requirement
(collectively, the “Applicable Laws”) as they exist on the date hereof and will
in good faith expeditiously take all such actions to do all such things as are
necessary under Applicable Laws as they may exist in the future to cause the
Parent Common Shares to be issued and delivered, or transferred and delivered as
the case may be, pursuant to the Exchangeable Share Provisions, the Insolvency
Exchange Right or the Automatic Exchange Rights.

 



5.11

Refusal to Issue Parent Common Shares

 



Notwithstanding any of the provisions of this Agreement, the Parent will refuse
to issue any Parent Common Shares to holders of Exchangeable Shares not made in
accordance with the provisions of Regulation S of the Securities Act of 1933 or
pursuant to registrations under the Securities Act of 1933, an applicable
exemption from registration, an applicable exemption under Canadian securities
laws or this Agreement.

 



5.12

Parent Common Shares

 



The Parent hereby represents and warrants that it has irrevocably reserved for
issuance such number of Parent Common Shares as is equal to the number of
Exchangeable Shares outstanding at the date hereof and covenants that it will at
all times keep available free from pre-emptive and other rights, such number of
Parent Common Shares (or other shares or securities into which Parent Common
Shares may be reclassified or changed) as is necessary to enable the


--------------------------------------------------------------------------------

- 18 -

Parent and Exchangeco to perform their respective obligations pursuant to this
Agreement, the Exchangeable Share Provisions and the Support Agreement.

5.13

Automatic Exchange on Liquidation of the Parent

        (a)

The Parent will give the Voting Trustee notice of each of the following events
at the time set forth below:

        (i)

in the event of any determination by the Board of Directors of the Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to the Parent or to effect any other distribution of assets of the
Parent among its Voting Trust Beneficiaries for the purpose of winding up its
affairs, at least sixty (60) days prior to the proposed effective date of such
liquidation, dissolution, winding-up or other distribution; and

        (ii)

as soon as is practicable following the earlier of (A) receipt by the Parent of
notice of, and (B) the Parent otherwise becoming aware of, any threatened or
instituted claim, suit, petition or other proceedings with respect to the
involuntary liquidation, dissolution or winding-up of the Parent or to effect
any other distribution of assets of the Parent among its Voting Trust
Beneficiaries for the purpose of winding up its affairs, in each case where the
Parent has failed to contest in good faith any such proceeding commenced in
respect of the Parent within thirty (30) days of becoming aware thereof;

        (b)

As soon as is practicable following receipt by the Voting Trustee from the
Parent of notice of any event (a “Liquidation Event”) contemplated by section
5.13(a)(i) or (ii) above, the Voting Trustee, at the expense of the Parent, will
give notice thereof to the Voting Trust Beneficiaries. Such notice shall include
a brief description of the automatic exchange of Exchangeable Shares for Parent
Common Shares provided for in section 5.13(c);

        (c)

In order that the Voting Trust Beneficiaries will be able to participate on a
pro rata basis with the holders of Parent Common Shares in the distribution of
assets of the Parent in connection with a Liquidation Event, on the fifth (5th )
Business Day prior to the effective date (the “Liquidation Event Effective
Date”) of a Liquidation Event all of the then outstanding Exchangeable Shares
shall be automatically exchanged for Parent Common Shares. To effect such
automatic exchange, the Parent shall purchase on the fifth (5th ) Business Day
prior to the Liquidation Event Effective Date each Exchangeable Share then
outstanding and held by


--------------------------------------------------------------------------------

- 19 -

 

Voting Trust Beneficiaries, and each Voting Trust Beneficiary shall sell the
Exchangeable Shares held by it at such time, for a purchase price per share
equal to (a) the Current Market Price of a Parent Common Share on the fifth (5th
) Business Day prior to the Liquidation Event Effective Date, which shall be
satisfied in full by the Parent issuing to the Voting Trust Beneficiary one
Parent Common Share, and (b) to the extent not paid by Exchangeco, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the date of the exchange;

        (d)

On the fifth (5th ) Business Day prior to the Liquidation Event Effective Date,
the closing of the transaction of purchase and sale contemplated by the
automatic exchange of Exchangeable Shares for Parent Common Shares shall be
deemed to have occurred, and each Voting Trust Beneficiary shall be deemed to
have transferred to the Parent all of the Voting Trust Beneficiary’s right,
title and interest in and to such Voting Trust Beneficiary’s Exchangeable Shares
and the related interest in the Trust Estate and shall cease to be a holder of
such Exchangeable Shares and the Parent shall issue to the Voting Trust
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to the Voting Trustee for delivery to the Voting Trust Beneficiary
a cheque for the balance, if any, of the total purchase price for such
Exchangeable Shares without interest but less any amounts withheld pursuant to
section 5.14. Concurrently with such Voting Trust Beneficiary ceasing to be a
holder of Exchangeable Shares, the Voting Trust Beneficiary shall be considered
and deemed for all purposes to be the holder of the Parent Common Shares issued
pursuant to the automatic exchange of Exchangeable Shares for Parent Common
Shares and the certificates held by the Voting Trust Beneficiary previously
representing the Exchangeable Shares exchanged by the Voting Trust Beneficiary
with the Parent pursuant to such automatic exchange shall thereafter be deemed
to represent Parent Common Shares issued to the Voting Trust Beneficiary by the
Parent pursuant to such automatic exchange. Upon the request of a Voting Trust
Beneficiary and the surrender by the Voting Trust Beneficiary of Exchangeable
Share certificates deemed to represent Parent Common Shares, duly endorsed in
blank and accompanied by such instruments of transfer as the Parent may
reasonably require, the Parent shall deliver or cause to be delivered to the
Voting Trust Beneficiary certificates representing Parent Common Shares of which
the Voting Trust Beneficiary is the holder.


--------------------------------------------------------------------------------

- 20 -

5.14 Withholding Rights    

The Parent, Exchangeco and the Voting Trustee shall be entitled to deduct and
withhold from any consideration otherwise payable under this Agreement to any
holder of Exchangeable Shares or Parent Common Shares such amounts as the
Parent, Exchangeco or the Voting Trustee is required or permitted to deduct and
withhold with respect to such payment under the Income Tax Act (Canada), the
United States Internal Revenue Code of 1986 or any provision of provincial,
state, local or foreign tax law, in each case as amended or succeeded. The
Parent shall instruct the Voting Trustee as to what amounts, if any, it shall be
required to give up and withhold pursuant to United States tax laws. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes as having been paid to the holder of the shares in respect of which
such deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required or permitted to be deducted or withheld from any payment to a
holder exceeds the cash portion of the consideration otherwise payable to the
holder, the Parent, Exchangeco and the Voting Trustee are hereby authorized to
sell or otherwise dispose of such portion of the consideration as is necessary
to provide sufficient funds to the Parent, Exchangeco or the Voting Trustee, as
the case may be, to enable it to comply with such deduction or withholding
requirement and the Parent, Exchangeco or the Voting Trustee shall notify the
holder thereof and remit to such holder any unapplied balance of the net
proceeds of such sale. Prior to making any distribution to holders of
Exchangeable Shares or Parent Common Shares, the Parent or Exchangeco, as the
case may be, shall ensure that the Voting Trustee has access to sufficient funds
(by directly providing, if necessary, such funds to the Voting Trustee) to
enable the Voting Trustee to comply with any applicable withholding taxes in
connection with such consideration. The Parent represents and warrants that,
based upon facts currently known to it, it has no current intention, as at the
date of this Agreement, to deduct or withhold from any dividend paid to holders
of Exchangeable Shares any amounts under the United States Internal Revenue Code
of 1986.

 



5.15

Incumbency Certificate

 



Each of the Parent and Exchangeco shall file with the Voting Trustee a
certificate of incumbency setting forth the names of the individuals authorized
to give instructions, directions or other instruments to the Voting Trustee
(each an “Authorized Person”), together with specimen signatures of such
persons, and the Voting Trustee shall be entitled to rely on the latest
certificate of incumbency filed with it unless it receives notice, in accordance
with section 15.3 of this


--------------------------------------------------------------------------------

- 21 -

Agreement, of a change in Authorized Persons with updated specimen signatures.

ARTICLE 6 – DIVIDENDS

6.1

Participation in Dividends

   

The holders of Exchangeable Shares will be entitled to participate in all
dividends declared by Exchangeco, in accordance with the provisions of the
Exchangeable Share Provisions and the Support Agreement.

    6.2

Additional Rights

   

For clarity, the Voting Rights and Exchange Rights granted by the Parent
hereunder to the Voting Trustee, as trustee for and on behalf of, and for the
use and benefit of, the Voting Trust Beneficiaries do not in any manner confer
any additional rights to the Voting Trustee or the Voting Trust Beneficiaries,
including, but subject to the provisions of the Support Agreement, any rights to
receive or participate in dividends declared or paid by the Parent.

ARTICLE 7 – SUPPORT PROVISIONS

7.1 Application of Deposited Shares    

At such time as either Exchangeco or the Parent acquires Exchangeable Shares
from a Voting Trust Beneficiary, it shall provide the Voting Trustee with an
Officer’s Certificate specifying: (i) the former Voting Trust Beneficiary; (ii)
the number of Exchangeable Shares acquired; (iii) the form of the acquisition,
designated by the provision of the applicable agreement (Exchangeable Share
Provisions, Support Agreement or this Agreement); and (iv) the date of such
acquisition. If such certification is made, the Voting Trustee shall deliver to
the Parent a number of Deposited Shares equal to the number of Exchangeable
Shares so acquired by the Parent, and the Parent shall forthwith cancel such
Deposited Shares in accordance with the provisions of the Share Purchase
Agreement. The Voting Trustee shall forward the share certificates to the
Parent’s transfer agent, namely Select Fidelity Transfer Services Ltd. or such
replacement transfer agent as the Parent may direct. for the purpose of dividing
same into certificates for the appropriate number of shares to be retained by
the Voting Trustee or to be remitted to the Parent in accordance with the
foregoing.

ARTICLE 8 – CONCERNING THE TRUSTEE

8.1

Powers and Duties of the Voting Trustee


--------------------------------------------------------------------------------

- 22 -

The rights, powers, duties and authorities of the Voting Trustee under this
Agreement, in its capacity as Voting Trustee of the Voting Trust, shall include:

  (a)

receipt and deposit of the Deposited Shares from the Parent as Voting Trustee
for and on behalf of the Voting Trust Beneficiaries in accordance with the
provisions of this Agreement;

        (b)

granting proxies and distributing materials to the Voting Trust Beneficiaries as
provided in this Agreement;

        (c)

voting the Voting Trust Beneficiary Votes in accordance with the provisions of
this Agreement;

        (d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
the Parent as Voting Trustee for and on behalf of the Voting Trust Beneficiaries
in accordance with the provisions of this Agreement;

        (e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Voting Trust Beneficiaries
Exchangeable Shares and other requisite documents and distributing to such
Voting Trust Beneficiaries’ Parent Common Shares and cheques, if any, to which
such Voting Trust Beneficiaries are entitled upon the exercise of the Exchange
Right or pursuant to the Automatic Exchange Rights, as the case may be;

        (f)

holding title to the Trust Estate;

        (g)

investing any moneys forming from time to time, a part of the Trust Estate as
provided in this Agreement;

        (h)

taking action on its own initiative or at the direction of a Voting Trust
Beneficiary or Voting Trust Beneficiaries to enforce the obligations of the
Parent and Exchangeco under this Agreement; and

        (i)

taking such other actions and doing such other things as are specifically
provided in this Agreement.

In the exercise of such rights, powers, duties and authorities the Voting
Trustee shall have (and is granted) such incidental and additional rights,
powers, duties and authority not in conflict with any of the provisions of this
Agreement as the Voting Trustee, acting in good faith and in the reasonable
exercise of its discretion, may deem necessary, appropriate or desirable to
effect the purpose of the Voting Trust. Any exercise of such discretionary
rights, powers, duties and

--------------------------------------------------------------------------------

- 23 -

authorities by the Voting Trustee shall be final, conclusive and binding upon
all persons.

 



The duties and obligations of the Voting Trustee shall be determined solely by
the provisions hereof and, accordingly, the Voting Trustee shall only be
responsible for the performance of such duties and obligations as it has
undertaken herein. The Voting Trustee shall retain the right not to act and
shall not be held liable for refusing to act unless it has received clear and
reasonable documentation which complies with the terms of this Agreement. Such
documentation must not require exercise of any discretion or independent
judgment on the part of the Voting Trustee.

 



The Voting Trustee in exercising its rights, powers, duties and authorities
hereunder shall act honestly and in good faith and with a view to the best
interests of the Voting Trust Beneficiaries and shall exercise in comparable
circumstances such care as a reasonably prudent trustee would under similar
circumstances.

 



8.2

No Conflict of Interest

 



The Voting Trustee represents to the Parent and Exchangeco that at the date of
execution and delivery of this Agreement there exists no material conflict of
interest in the role of the Voting Trustee as a fiduciary hereunder and the role
of the Voting Trustee in any other capacity. The Voting Trustee shall, within
ninety (90) days after it becomes aware that such material conflict of interest
exists, either eliminate such material conflict of interest or resign in the
manner and with the effect specified in ARTICLE 11. If, notwithstanding the
foregoing provisions of this section 8.2, the Voting Trustee has such a material
conflict of interest, the validity and enforceability of this Agreement shall
not be affected in any manner whatsoever by reason only of the existence of such
material conflict of interest. If the Voting Trustee contravenes the foregoing
provisions of this section 8.2, any interested party may apply to the Superior
Court of Quebec for an order that the Voting Trustee be replaced as Voting
Trustee hereunder.

 



8.3

Dealings with Transfer Agents, Registrars, etc.

 



The Parent and Exchangeco irrevocably authorize the Voting Trustee, from time to
time, to:


  (a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and


--------------------------------------------------------------------------------

- 24 -

  (b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which the
Voting Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights.


The Parent and Exchangeco irrevocably authorize their respective registrars and
transfer agents to comply with all such requests. The Parent covenants that it
will supply its transfer agent with duly executed share certificates for the
purpose of completing the exercise from time to time of the Exchange Right and
the Automatic Exchange Rights.

 



8.4

Books and Records

 



The Voting Trustees shall keep available for inspection by the Parent and
Exchangeco at the Voting Trustee’s principal corporate trust office in Toronto,
Ontario correct and complete books and records of account relating to the Voting
Trust created by this Agreement, including without limitation, all relevant data
relating to mailings and instructions to and from Voting Trust Beneficiaries and
all transactions pursuant to the Exchange Right and the Automatic Exchange
Rights. On or before December 31, 2006, and on or before December 31 in every
year thereafter, so long as the Deposited Shares are on deposit with the Voting
Trustee, the Voting Trustee shall transmit to the Parent and Exchangeco a brief
report, dated as of the preceding month-end, with respect to:


  (a)

the property and funds comprising the Trust Estate as of that date;

        (b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by the Voting Trustee on behalf of Voting Trust
Beneficiaries in consideration of the issuance by the Parent of Parent Common
Shares in connection with the Exchange Right, during the calendar year ended on
such date; and

        (c)

any action taken by the Voting Trustee in the performance of its duties under
this Agreement which it had not previously reported and which, in the Voting
Trustee’s opinion, materially affects the Trust Estate.


8.5

Returns and Reports

   

The Voting Trustee shall, to the extent necessary, prepare and file on behalf of
the Voting Trust appropriate United States and Canadian returns and any other
returns or reports as may be required by applicable law, including, without


--------------------------------------------------------------------------------

- 25 -

limitation, all returns required under the United States Internal Revenue Code
of 1986 and the Income Tax Act (Canada), or pursuant to the rules and
regulations of any securities exchange or other trading system through which the
Exchangeable Shares are traded, as may be directed by the Parent, and, in
connection therewith, the Voting Trustee may obtain the advice and assistance of
accountants, legal counsel or other experts as the Voting Trustee may consider
necessary or desirable, and may add the costs of same to its fees and expenses
as determined in section 9.1 of this Agreement. If requested by the Voting
Trustee, the Parent shall retain such experts for purposes of providing such
advice and assistance.

 



8.6

Indemnification Prior to Certain Actions by Voting Trustee

 



The Voting Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Voting Trust Beneficiary upon such Voting Trust Beneficiary furnishing to
the Voting Trustee reasonable security or indemnity, to its reasonable
satisfaction, against the costs, expenses and liabilities which may be incurred
by the Voting Trustee therein or thereby, provided that no Voting Trust
Beneficiary shall be obligated to furnish to the Voting Trustee any such
security or indemnity in connection with the exercise by the Voting Trustee of
any of its rights, duties, powers and authorities with respect to the Deposited
Shares pursuant to ARTICLE 4, subject to section 8.15 and with respect to the
Exchange Right pursuant to ARTICLE 5, subject to section 8.15, and with respect
to the Automatic Exchange Rights pursuant to ARTICLE 5.

 



None of the provisions contained in this Agreement shall require the Voting
Trustee to expend or risk its own funds or otherwise incur financial liability
in the exercise of any of its rights, powers, duties, or authorities unless
funded, given security and indemnified as aforesaid.

 



8.7

Action of Voting Trust Beneficiaries

 



The Voting Trust Beneficiaries shall be entitled to take proceedings in a court
of competent jurisdiction to enforce their legal rights hereunder as against
Exchangeco and the Parent.

 



8.8

Reliance Upon Declaration

 



The Voting Trustee shall not be considered to be in contravention of any of its
rights, powers, duties and authorities hereunder if, when required, it acts and
relies in good faith upon statutory declarations, certificates, opinions or
reports furnished pursuant to the provisions hereof or required by the Voting
Trustee to be furnished to it in the exercise of its rights, powers, duties and
authorities


--------------------------------------------------------------------------------

- 26 -

hereunder if such statutory declarations, certificates, opinions or reports
comply with the provisions of section 8.9, if applicable, and with any other
applicable provisions of this Agreement.

 



8.9

Evidence and Authority to Voting Trustee

 



The Parent and/or Exchangeco shall furnish to the Voting Trustee evidence of
compliance with the conditions provided for in this Agreement relating to any
action or step required or permitted to be taken by the Parent and/or Exchangeco
or the Voting Trustee under this Agreement or as a result of any obligation
imposed under this Agreement, including, without limitation, in respect of the
Voting Rights or the Exchange Right or the Automatic Exchange Rights and the
taking of any other action to be taken by the Voting Trustee at the request of
or on the application of the Parent and/or Exchangeco promptly if and when:


  (a)

such evidence is required by any other section of this Agreement to be furnished
to the Voting Trustee in accordance with the terms of this section 8.9; or

        (b)

the Voting Trustee, in the exercise of its rights, powers, duties and
authorities under this Agreement, gives the Parent and/or Exchangeco written
notice requiring it to furnish such evidence in relation to any particular
action or obligation specified in such notice.

Such evidence shall consist of an Officer’s Certificate of the Parent and/or
Exchangeco or a statutory declaration or a certificate made by persons entitled
to sign an Officer’s Certificate stating that any such conditions have been
complied with in accordance with the terms of this Agreement.

Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange right or the Automatic Exchange Rights or the taking of any other
action to be taken by the Voting Trustee at the request or on the application of
the Parent and/or Exchangeco, and except as otherwise specifically provided
herein, such evidence may consist of a report or opinion of any solicitor,
attorney, auditor, accountant, appraiser, valuer, engineer or other expert or
any other person whose qualifications give authority to a statement made by him,
provided that if such report or opinion is furnished by a director, officer or
employee of the Parent and/or Exchangeco it shall be in the form of an Officer’s
Certificate or a statutory declaration.

Each statutory declaration, Officer’s Certificate, opinion or report furnished
to the Voting Trustee as evidence of compliance with a condition provided for in
this Agreement shall include a statement by the person giving the evidence:

--------------------------------------------------------------------------------

- 27 -

  (i)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

        (ii)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

        (iii)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.


8.10 Experts, Advisers and Agents       The Voting Trustee may:


  (a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by the Voting
Trustee or by the Parent and/or Exchangeco or otherwise, and may employ such
assistants as may be necessary to the proper discharge of its powers and duties
and determination of its rights hereunder and may pay proper and reasonable
compensation for all such legal and other advice or assistance as aforesaid; and

        (b)

employ such agents and other assistants as it may reasonably require for the
proper discharge of its powers and duties hereunder, and may pay reasonable
remuneration for all services performed for it (and shall be entitled to receive
reasonable remuneration for all services performed by it) in the discharge of
the trusts hereof and compensation for all disbursements, costs and expenses
made or incurred by it in the discharge of its duties hereunder and in the
management of the Voting Trust.


8.11 Investment of Moneys held by Voting Trustee    

Unless otherwise provided in this Agreement, any moneys held by or on behalf of
the Voting Trustee which under the terms of this Agreement may or ought to be
invested or which may be on deposit with the Voting Trustee or which may be in
the hands of the Voting Trustee shall be invested and reinvested in the name or
under the control of the Voting Trustee in securities in which, under the laws
of the Province of Ontario, trustees are authorized to invest trust moneys,
provided that (i) such securities are stated to mature within two (2) years
after their purchase by the Voting Trustee, and (ii) the Voting Trustee is
acting at the written direction of Exchangeco. Pending the investment of any
moneys as hereinbefore


--------------------------------------------------------------------------------

- 28 -

provided, such moneys shall be deposited in the name of the Voting Trustee in an
interest-bearing segregated trust account or, at the direction of Exchangeco, in
the deposit department of the Voting Trustee’s financial institution at the rate
of interest then current on similar deposits.

8.12

Voting Trustee Not Required to Give Security

 



The Voting Trustee shall not be required to give any bond or security in respect
of the execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.

 



8.13

Voting Trustee Not Bound to Act on Request

 



Except as in this Agreement otherwise specifically provided, the Voting Trustee
shall not be bound to act in accordance with any direction or request of the
Parent and/or Exchangeco or of the directors thereof until a duly authenticated
copy of the instrument or resolution containing such direction or request shall
have been delivered to the Voting Trustee, and the Voting Trustee shall be
empowered to act upon any such purporting to be authenticated and believed by
the Voting Trustee to be genuine.

 



8.14

Authority to Carry on Business

 



The Voting Trustee represents to the Parent and Exchangeco that at the date of
execution and delivery by it of this Agreement it is authorized to carry on the
business of a trust company in the Province of Ontario but if, notwithstanding
the provisions of this section 8.14, it ceases to be so authorized to carry on
business, the validity and enforceability of this Agreement and the Voting
Rights, the Exchange Right and the Automatic Exchange Rights shall not be
affected in any manner whatsoever by reason only of such event but the Voting
Trustee shall, within ninety (90) days after ceasing to be authorized to carry
on the business of a trust company in the Province of Ontario, either become so
authorized or resign in the manner and with the effect specified in Article 10.

 



8.15

Conflicting Claims

 



If conflicting claims or demands are made or asserted with respect to any
interest of any Voting Trust Beneficiary in any Exchangeable Shares, including
any disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Voting Trust Beneficiary in
any Exchangeable Shares, resulting in conflicting claims or demands being made
in connection with such interest, then the Voting Trustee shall be entitled, at
its sole discretion, to refuse to recognize or to comply with any such claims or
demands. In so refusing, the Voting Trustee may elect not to exercise any Voting
Rights,


--------------------------------------------------------------------------------

- 29 -

Exchange Rights or Automatic Exchange Rights subject to such conflicting claims
or demands and, in so doing, the Voting Trustee shall not be or become liable to
any person on account of such election or its failure or refusal to comply with
any such conflicting claims or demands. The Voting Trustee shall be entitled to
continue to refrain from acting and to refuse to act until:

  (a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction;
or

        (b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and the Voting Trustee shall have been furnished with an executed
copy of such agreement certified to be in full force and effect.


If the Voting Trustee elects to recognize any claim or comply with any demand
made by any such adverse claimant, it may in its discretion require such
claimant to furnish such surety bond or other security satisfactory to the
Voting Trustee as it shall deem appropriate to fully indemnify it as between all
conflicting claims or demands.

 



8.16

Acceptance of Voting Trust

 



The Voting Trustee hereby accepts the Voting Trust created and provided for by
and in this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and to hold all rights, privileges and benefits
conferred hereby and by law in trust for the various persons who shall from time
to time be Voting Trust Beneficiaries, subject to all the terms and conditions
herein set forth.

 



8.17

Notice to Voting Trustee

 



The Voting Trustee shall not be bound to give any notice or do or take any act,
action or proceeding by virtue of the powers conferred on it hereby unless and
until it shall have been required so to do under the terms hereof, nor shall the
Voting Trustee be required to take any action in connection with any prohibition
against Exchangeco redeeming any Retracted Shares as set out in section 5.7 or
of any Insolvency Event as set out in section 5.9 or Liquidation Event as set
out in section 5.13 (collectively, a “Notice Event”), unless and until notified
in writing of such Notice Event. Such notice shall distinctly specify the Notice
Event desired to be brought to the attention of the Voting Trustee, and in the
absence of any such notice the Voting Trustee may for all purposes of this
Agreement


--------------------------------------------------------------------------------

- 30 -

conclusively assume that no such Notice Event has occurred. Any such notice
shall in no way limit any discretion herein given to the Voting Trustee to
determine whether or not the Voting Trustee shall take action with respect to
any Notice Event.

8.18 Merger or Consolidation of Voting Trustee    

Any corporation into or with which the Voting Trustee may be merged or
consolidated or amalgamated, or any corporation resulting therefrom, or any
corporation succeeding to the trust business of the Voting Trustee shall be the
successor to the Voting Trustee under this Agreement without any further act on
its part or any of the parties hereto, provided that such corporation would be
eligible for appointment as a successor trustee under the provisions of this
Agreement.

 



8.19

Validity of Certificates

 



If at any time in the performance of its duties under this Agreement, it shall
be necessary for the Voting Trustee to receive, accept, act or rely upon any
certificate, notice, request, waiver, consent, receipt, direction, affidavit or
other paper, writing or document furnished to it and purporting to have been
executed or issued by the Purchaser, the Parent or the Voting Trust Beneficiary
or their authorized officers or attorneys, the Voting Trustee shall be entitled
to rely and act upon the genuineness and authenticity of any such writing
submitted to it. It shall not be necessary for the Voting Trustee to ascertain
whether or not the persons who have executed, signed or otherwise issued,
authenticated or receipted such papers, writings or documents have authority to
do so or that they are the same persons named therein or otherwise to pass upon
any requirement of such papers, writing or documents that may be essential for
their validity or effectiveness or upon the truth and acceptability of any
information contained therein which the Voting Trustee in good faith believes to
be genuine.

ARTICLE 9 – COMPENSATION

9.1

Fees and Expenses of the Voting Trustee

   

The Parent and Exchangeco jointly and severally agree to pay the Voting Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and will reimburse the Voting Trustee for all reasonable expenses
(including taxes other than taxes based on the net income of the Voting Trustee)
and disbursements, including the cost and expense of any suit or litigation of
any character and any proceedings before any governmental agency reasonably
incurred by the Voting Trustee in connection with its duties under this
Agreement; provided that the Parent and Exchangeco shall have no obligation to
reimburse


--------------------------------------------------------------------------------

- 31 -

the Voting Trustee for any expenses or disbursements paid, incurred or suffered
by the Voting Trustee in any suit or litigation in which the Voting Trustee is
determined to have acted in bad faith or with gross negligence, recklessness or
willful misconduct. Invoices for services rendered by the Voting Trustee shall
be provided to the Parent on behalf of the Parent and Exchangeco at the
addresses set forth in section 15.3 of this Agreement. Any amount owing and
unpaid after thirty (30) days from the invoice date will bear interest at a rate
per annum, from the expiration of such thirty (30) day period, equal to the then
current rate charged by the Voting Trustee and shall be payable on demand. The
obligations of the Parent and Exchangeco under this section 9.1 shall survive
the resignation or removal of the Voting Trustee.

ARTICLE 10 – INDEMNIFICATION AND LIMITATION OF LIABILITY

10.1 Indemnification of the Voting Trustee    

The Parent and Exchangeco jointly and severally agree to indemnify and hold
harmless the Voting Trustee and each of its directors, officers, employees and
agents appointed and acting in accordance with this Agreement (collectively, the
“Indemnified Parties”) against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of the
Voting Trustee’s legal counsel) which, without fraud, gross negligence,
recklessness, willful misconduct or bad faith on the part of such Indemnified
Party, may be paid, incurred or suffered by the Indemnified Party by reason or
as a result of the Voting Trustee’s acceptance or administration of the Voting
Trust, its compliance with its duties set forth in this Agreement, or any
written or oral instruction delivered to the Voting Trustee by the Parent or
Exchangeco pursuant hereto.

 



In no case shall the Parent or Exchangeco be liable under this indemnity for any
claim against any of the Indemnified Parties unless the Parent and Exchangeco
shall be notified by the Voting Trustee of the written assertion of a claim or
of any action commenced against the Indemnified Parties, promptly after any of
the Indemnified Parties shall have received any such written assertion of a
claim or shall have been served with a summons or other first legal process
giving information as to the nature and basis of the claim. Subject to (ii)
below, the Parent and Exchangeco shall be entitled to participate at their own
expense in the defence and, if the Parent and Exchangeco so elect at any time
after receipt of such notice, either of them may assume the defence of any suit
brought to enforce any such claim. The Voting Trustee shall have the right to
employ separate counsel in any such suit and participate in the defence thereof
but the fees and expenses of such counsel shall be at the expense of the Voting
Trustee unless: (i) the employment of such counsel has been authorized by the
Parent or


--------------------------------------------------------------------------------

- 32 -

Exchangeco; or (ii) the names parties to any such suit include both the Voting
Trustee and the Parent or Exchangeco and the Voting Trustee shall have been
advised by counsel acceptable to the Parent or Exchangeco that there may be one
or more legal defences available to the Voting Trustee that are different from
or in addition to those available to the Parent or Exchangeco and that, in the
judgment of such counsel, would present a conflict of interest were a joint
representation to be undertaken (in which case the Parent and Exchangeco shall
not have the right to assume the defence of such suit on behalf of the Voting
Trustee but shall be liable to pay the reasonable fees and expenses of counsel
for the Voting Trustee). The obligations of the Parent and Exchangeco under this
section 10.1 shall survive the resignation or removal of the Voting Trustee.

10.2 Limitation of Liability    

The Voting Trustee shall not be held liable for any loss which may occur by
reason of depreciation of the value of any part of the Trust Estate or any loss
incurred on any investment of funds pursuant to this Agreement, except to the
extent that such loss is attributable to the fraud, gross negligence,
recklessness, willful misconduct or bad faith on the part of the Voting Trustee.

ARTICLE 11 – CHANGE OF TRUSTEE

11.1 Resignation    

The Voting Trustee, or any successor trustee hereafter appointed, may at any
time resign by giving written notice of such resignation to the Parent and
Exchangeco specifying the date on which it desires to resign, provided that such
notice shall not be given less than one month before such desired resignation
date unless the Parent and Exchangeco otherwise agree and provided further that
such resignation shall not take effect until the date of the appointment of a
successor trustee and the acceptance of such appointment by the successor
trustee. Upon receiving such notice of resignation, the Parent and Exchangeco
shall promptly appoint a successor trustee by written instrument in duplicate,
one copy of which shall be delivered to the resigning trustee and one copy to
the successor trustee. Failing acceptance by a successor trustee of such
appointment, a successor trustee may be appointed by an order of the Superior
Court of Ontario (District of Toronto) upon application of one or more of the
parties hereto, at the expense of the Parent and Exchangeco. Upon the failure of
the parties to appoint a successor trustee or the failure of a successor trustee
to accept appointment, the resigning trustee shall cease its functions at the
expiration of the period specified in its written notice of resignation and may
retain any and all property in its possession hereunder on a safekeeping basis,
at a reasonable fee to be determined by the resigning trustee.


--------------------------------------------------------------------------------

- 33 -

11.2 Removal  



The Voting Trustee, or any successor trustee hereafter appointed, may (provided
a successor trustee is appointed) be removed at any time on not less than thirty
(30) days’ prior notice by written instrument executed by the Parent and
Exchangeco, in duplicate, one copy of which shall be delivered to the trustee so
removed and one copy to the successor trustee.

 



11.3

Successor Voting Trustee

 



Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to the Parent and Exchangeco and to its predecessor
trustee an instrument accepting such appointment. Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with the like effect as if originally named as trustee in this
Agreement. However, on the written request of the Parent and Exchangeco or of
the successor trustee, the trustee ceasing to act shall, upon payment of any
amounts then due it pursuant to the provisions of this Agreement, execute and
deliver an instrument transferring to such successor trustee all the rights and
powers of the trustee so ceasing to act. Upon the request of any successor
trustee, the Parent, Exchangeco and such predecessor trustee shall execute any
and all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and powers.

 



11.4

Notice of Successor Voting Trustee

 



Upon acceptance of appointment by a successor trustee as provided herein, the
Parent and Exchangeco shall cause to be mailed notice of the succession of such
trustee hereunder to each Voting Trust Beneficiary specified in a List. If the
Parent or Exchangeco shall fail to cause such notice to be mailed within ten
(10) days after acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Parent and Exchangeco.

ARTICLE 12 – PARENT SUCCESSORS

12.1 Certain Requirements in Respect of Combination, etc.    

The Parent shall not consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets


--------------------------------------------------------------------------------

- 34 -

would become the property of any other person or, in the case of a merger, of
the continuing corporation resulting therefrom unless, but may do so if:

  (a)

such other person or continuing corporation (herein called the “Parent
Successor”), by operation of law, becomes, without more, bound by the terms and
provisions of this Agreement or, if not so bound, executes, prior to or
contemporaneously with the consummation of such transaction, a trust agreement
supplemental hereto and such other instruments (if any) as are satisfactory to
the Voting Trustee, acting reasonably, and in the opinion of legal counsel to
the Voting Trustee are reasonably necessary or advisable to evidence the
assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of the Parent under this Agreement;
and

        (b)

such transaction shall, to the satisfaction of the Voting Trustee, acting
reasonably, and in the opinion of legal counsel to the Voting Trustee, be upon
such terms and conditions as substantially to preserve and not to impair in any
material respect any of the rights, duties, powers and authorities of the Voting
Trustee or of the Voting Trust Beneficiaries hereunder.


12.2 Vesting of Powers in Successor    

Whenever the conditions of section 12.1 have been duly observed and performed,
the Voting Trustee and, if required by section 12.1, the Parent Successor and
Exchangeco shall execute and deliver the supplemental trust agreement provided
for in ARTICLE 13 and thereupon the Parent Successor shall possess and from time
to time may exercise each and every right and power of the Parent under this
Agreement in the name of the Parent or otherwise and any act or proceeding by
any provision of this Agreement required to be done or performed by the Board of
Directors of the Parent or any officers of the Parent may be done and performed
with like force and effect by the directors or officers of such Parent
Successor.

 



12.3

Wholly-Owned Subsidiaries

 



Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of the Parent with or into the
Parent or the winding-up, liquidation or dissolution of any wholly-owned
subsidiary of the Parent provided that all of the assets of such subsidiary are
transferred to the Parent or another wholly-owned direct or indirect subsidiary
of


--------------------------------------------------------------------------------

- 35 -

the Parent and any such transactions are expressly permitted by this ARTICLE 12.

ARTICLE 13 – AMENDMENTS AND SUPPLEMENTAL VOTING TRUST AGREEMENT

13.1 Amendments, Modifications, etc.    

This Agreement may not be amended or modified except by an agreement in writing
executed by the Parent, Exchangeco and the Voting Trustee and approved by the
Voting Trust Beneficiaries in accordance with paragraph III 7(e) of the
Exchangeable Share Provisions.

 



13.2

Meeting to Consider Amendments

 



Exchangeco, at the request of the Parent, shall call a meeting or meetings of
the Voting Trust Beneficiaries for the purpose of considering any proposed
amendment or modification requiring approval pursuant hereto. Any such meeting
or meetings shall be called and held in accordance with the by-laws of
Exchangeco, the Exchangeable Share Provisions and all applicable laws.

 



13.3

Changes in Capital of the Parent and Exchangeco

 



At all times after occurrence of any event contemplated pursuant to section 2.7
or 2.8 of the Support Agreement or otherwise, as a result of which Parent Common
Shares and/or Exchangeable Shares are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, mutatis mutandis, to all new securities into which Parent
Common Shares and/or Exchangeable Shares are so changed and the parties hereto
shall execute and deliver a supplemental voting trust agreement giving effect to
and evidencing such necessary amendments and modifications.

 



13.4

Execution of Supplemental Voting Trust Agreements

 



No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time Exchangeco
(when authorized by a resolution of its Board of Directors), the Parent (when
authorized by a resolution of its Board of Directors) and the Voting Trustee
may, subject to the provisions of these presents, and they shall, when so
directed by these presents, execute and deliver by their proper officers, trust
agreements or other instruments supplemental hereto, which thereafter shall form
part hereof, for any one or more of the following purposes:


--------------------------------------------------------------------------------

- 36 -

  (a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of ARTICLE 12;

        (b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of the Voting Trustee on advice of counsel, will
not be prejudicial to the interests of the Voting Trust Beneficiaries or are, in
the opinion of counsel to the Voting Trustee, necessary or advisable in order to
incorporate, reflect or comply with any legislation the provisions of which
apply to the Parent, Exchangeco, the Voting Trustee or this Agreement; and

        (c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of the
Voting Trustee, on advice of counsel, the rights of the Voting Trustee and
Voting Trust Beneficiaries will not be prejudiced thereby.

ARTICLE 14 – TERMINATION

14.1

Term

   



The Voting Trust created by this Agreement shall continue until the earliest to
occur of the following events:

   



(a)

no outstanding Exchangeable Shares are held by a Voting Trust Beneficiary; and

   



(b)

each of the Parent and Exchangeco elects in writing to terminate the Voting
Trust and such termination is approved by the Voting Trust Beneficiaries in
accordance with paragraph III 7(e) of the Exchangeable Share Provisions.

   



14.2

Survival of Agreement

   



This Agreement shall survive any termination of the Voting Trust and shall
continue until there are no Exchangeable Shares outstanding held by a Voting
Trust Beneficiary; provided, however, that the provisions of ARTICLE 9 and
ARTICLE 10 shall survive any such termination of this Agreement.


--------------------------------------------------------------------------------

- 37 -

ARTICLE 15- GENERAL

15.1 Severability    

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.

 



15.2

Enurement

 



This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Voting Trust Beneficiaries.

 



15.3

Notices to Parties

 



All notices and other communications between the parties hereunder shall be in
writing and shall be deemed to have been given if delivered personally or by
confirmed telecopy to the parties at the following addresses (or at such other
address for any such party as shall be specified in like notice):


if to the Parent: Taras Chebountchak   President   c/o 110 Jardin Drive   Suite
13   Concord, Ontario, Canada   L4K 2T7       Telecopier: (905) 761-1095


--------------------------------------------------------------------------------

- 38 -

if to Exchangeco: c/o Witten LLP   2500 Canadian Western Bank Place   10,303
Jasper Avenue   Edmonton, Alberta   T5J 3N6       Telecopier: ?     With copy
to: Spiegel Sohmer Inc.   5 Place Ville Marie   Suite 1203   Montreal, Quebec  
H3B 2G2       Attention: Mr. Robert Raich       Telecopier: (514) 875-8237    
if to the Voting Trustee: 120 Adelaide Street West   Suite 420   Toronto,
Ontario   M5H 4C3       Attention: Corporate Trust Department       Telecopier:
(416) 361-0470     if to the ICP Shareholders: c/o Mr. Sass Peress   6995
Jeanne-Mance   Montreal, Quebec   H3N 1W5       Telecopier: (514) ?     if to
the Depositing Shareholders: c/o Taras Chebountchak   110 Jardin Drive   Suite
13   Concord, Ontario, Canada   L4K 2T7       Telecopier: (905) 761-1095


--------------------------------------------------------------------------------

- 39 -

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by telecopy shall be
deemed to have been given and received on the date of confirmed receipt thereof
unless such day is not a Business Day in which case it shall be deemed to have
been given and received upon the immediately following Business Day.

15.4 Notice to Voting Trust Beneficiaries    

Any and all notices to be given and any documents to be sent to any Voting Trust
Beneficiaries may be given or sent to the address of such Voting Trust
Beneficiary shown on the register of holders of Exchangeable Shares in any
manner permitted by the by-laws of Exchangeco from time to time in force in
respect of notices to Voting Trust Beneficiaries and shall be deemed to be
received (if given or sent in such manner) at the time specified in such
by-laws, the provisions of which by-laws shall apply mutatis mutandis to notices
or documents as aforesaid sent to such Voting Trust Beneficiaries.

 



15.5

Counterparts

 



This agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.

 



15.6

Jurisdiction

 



This agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 



15.7

Attornment

 



The Parent agrees that any action or proceeding arising out of or relating to
this agreement may be instituted in the courts of Quebec, waives any objection
which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding, agrees to be bound by any judgment of the said courts
and not to seek, and hereby waives, any review of the merits of any such
judgment by the courts of any other jurisdiction and hereby appoints Exchangeco
at its registered office in the Province of Alberta as attorney for service of
process.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written.

FC FINANCIAL SERVICES INC.                           Per: /s/ Taras Chebountchak
  Per: /s/ Sass Peress   “Parent”     “Exchangeco”                     EQUITY
TRANSFER & TRUST COMPANY                 Per: /s/ Carol Mikos                  
      Per: /s/ Rosa Vieira     /s/ Sass Peress   “Voting Trustee”     SASS
PERESS         “Peress”                       /s/ Joel Cohen     /s/ Arlene Ades
  JOEL COHEN     ARLENE ADES   “Cohen”     “Ades”                     THE SASS
PERESS FAMILY TRUST             THE PERESS FAMILY TRUST Per: /s/ Sass Peress  
Per:         /s/ Sass Peress   “Trust I”     “Trust II”           EASTERN
LIQUIDITY PARTNERS LTD.                Per: /s/ Sass Peress     /s/ Taras
Chebountchak   “Eastern Liquidity”     ARAS CHEBOUNTCHAK                      
/s/ Orit Stolyar         ORIT STOLYAR      


--------------------------------------------------------------------------------